UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 12, 2015 ACELRX PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-35068 41-2193603 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 351 Galveston Drive Redwood City, CA 94063 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (650) 216-3500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. 5 Base Salaries On February12, 2015, the Board of Directors (the “Board”) of AcelRx Pharmaceuticals, Inc. (the “Company”) approved the 2015 base salaries (effective retroactively to January1, 2015) for certain of the Company’s named executive officers (as defined in Item402(a)(3) of Regulation S-K promulgated by the Securities and Exchange Commission, the “NEOs”) in the amounts set forth in the table below. NamedExecutiveOfficer 5 BaseSalary Richard A. King, Chief Executive Officer $ Timothy E. Morris, Chief Financial Officer $ Pamela P. Palmer, M.D., Ph.D., Chief Medical Officer $ Badri Dasu, Chief Engineering Officer $ Lawrence G. Hamel, Chief Development Officer $ Bonus Payments On February12, 2015, the Board approved bonus payments for 2014 performance for certain of the NEOs in the amount set forth in the table below, in accordance with the Company’s established 2014 Cash Bonus Plan. NamedExecutiveOfficer 4 Bonus Richard A. King, Chief Executive Officer $ Timothy E. Morris, Chief Financial Officer $ Pamela P. Palmer, M.D., Ph.D., Chief Medical Officer $ Badri Dasu, Chief Engineering Officer $ Lawrence G. Hamel, Chief Development Officer $ Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 13, 2015 ACELRX PHARMACEUTICALS, INC. By: /s/ Timothy E. Morris Timothy E. Morris Chief Financial Officer
